DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/13/2021 has been entered. 
EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jason McCammon on 01/14/2022. 

The application has been amended as follows: 
In claim 1, lines 5-6, the limitation “each find” has been deleted and replaced with the limitation --each fin extending substantially from a first longitudinal end to a second longitudinal end of the main body portion along a central part of the main body portion when the tube is in the expanded deployed configuration,
each fin--
In claim, 1, lines 7-9, the limitation “extending longitudinally along an apex length, the radially extending fins extending longitudinally along a central part of the main body portion when the tube is in the expanded deployed configuration” has been deleted and replaced with the limitation --configured to press into surrounding material when in the expanded configuration,

In claim 9, line 2, the limitation “the fin” has been deleted and replaced with the limitation --at least one fin--
Claim 10 has been canceled
In claim 17, line 1, the limitation “claim 1” has been deleted and replaced with the limitation “claim 32”
In claim 17, line 1-2, the limitation “a distal end of each fin is of generally concave shape in longitudinal cross section” has been deleted and replaced with the limitation --the fins have longitudinally spaced-apart interruptions--
In claim 18, line 1, the limitation “claim 1” has been deleted and replaced with the limitation “claim 32”
In claim 18, line 1-2, the limitation “a proximal end of each fin is of generally convex shape in longitudinal cross section” has been deleted and replaced with the limitation -- a ratio of the height of the fins to a width of a base of the fins is from about 1.25:1 to about 1.75:1--
In claim 20, line 1, the limitation “claim 1” has been deleted and replaced with the limitation --claim 32--
In claim 20, line 1-2, the limitation “the elongate tube is of Nylon material” has been deleted and replaced with the limitation -- a distal region of the main body has a length of 0.6 to 1.2 times a nominal diameter of the angioplasty balloon--
In claim 26, line 2, the limitation “an angioplasty balloon, comprising” has been deleted and replaced with the limitation --the angioplasty balloon of claim 1; and
In claim 26, lines 3-8, the limitation “an elongate tube of polymeric material having a relaxed delivery configuration and an expanded deployed configuration; and a plurality of radially extending fins, formed integrally with the elongate tube, comprising a radially outwardly projecting apex comprising a non-sharp profile configured to press into surrounding material when in the expanded configuration, and extending longitudinally along a central part of a main body portion; and” has been deleted
In claim 32, line 9, the limitation “first end” has been deleted and replaced with the limitation --distal end--
In claim 32, line 10, the limitation “second end” has been deleted and replaced with the limitation --proximal end--
In claim 33, line 1-4, the limitation “each fin comprises a distal end which is of a generally concave shape in the longitudinal cross section, and a proximal end which is of a generally convex shape in the longitudinal cross section” has been deleted and replaced with the limitation -- a length of at least one fin equals an angioplasty balloon nominal length minus about one and a half times an angioplasty balloon nominal diameter--
Reasons for Allowance
Claims 1, 2, 5, 9, 11-13, 16-20, 26, 27, 32-36 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to each or render obvious the balloon and system as claimed specifically the structure of the fins with respect to the concave and convex ends and the non-sharp profile.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771